949 So. 2d 427 (2007)
Susan DAIGLE
v.
The PARISH OF JEFFERSON Individually, and/or by and Through the Appropriate Consolidated Road District, and the State of Louisiana by and Through the Department of Transportation and Development.
No. 2007-CC-0307.
Supreme Court of Louisiana.
February 27, 2007.
In re Daigle, Susan;  Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. J, No. 554-850; to the Court of Appeal, Fifth Circuit, No. 06-C-968.
Denied.